Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 11-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiraly US 2008/0107318 (cited in the IDS).
Regarding claim 1, Kiraly discloses a computer-implemented image processing device (see paragraph 0008, a computer implemented method for visualizing components of a 3D medical image is provided)

    PNG
    media_image1.png
    243
    337
    media_image1.png
    Greyscale

 comprising: a memory device configured to store computer executable instructions (see paragraph 0008, a program storage device readable by machine)

    PNG
    media_image2.png
    144
    318
    media_image2.png
    Greyscale

; and at least one processor configured to execute the computer executable instructions to cause the computer-implemented image processing device to (see above paragraphs 0008 and 0013): receive data representative of a three-dimensional diagnostic image (see paragraph 0008 above, the 3D medical image may include a CT 


    PNG
    media_image3.png
    822
    495
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    160
    329
    media_image4.png
    Greyscale




, wherein the body cavity is at least one of a thoracic cavity, a pelvic cavity, an abdominopelvic cavity, and a combination of the thoracic cavity and the abdominopelvic cavity (see paragraphs 0012 and  0041 which discloses that the visualization is done to see the ribs along with the vertebrae) 

    PNG
    media_image5.png
    89
    316
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    189
    323
    media_image6.png
    Greyscale

 ; determine a surface texture for the boundary surface by projecting image information from a local neighborhood of the boundary surface in the three-dimensional diagnostic image onto the boundary surface (see step 220 and paragraph 0030 copied above, paragraph 0031 the selection unit receives a distance map as an input and selects and iso-surface from the distance map to generate the surface definition [interpreted as the surface texture], paragraph 0038 a chosen one of the raw iso-surfaces can be used as a direct basis to define a curved MPR reconstruction of the data and a refined iso-surface may be generated that adjusts the properties of the iso-surface such as topological changes  [the chosen iso-surface is interpreted as the local neighborhood, the refining and deformation of the iso-surface is read as projecting image information)

    PNG
    media_image7.png
    115
    317
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    304
    322
    media_image8.png
    Greyscale
  

; and output a visual representation of at least one flat anatomical structure adjacent to the body cavity by applying and visualizing the surface texture on the boundary surface, wherein the at least one flat anatomical structure comprises at least one of one or more ribs, a sternum, one or more vertebrae and a pelvic bone complex 
Regarding claim 6, the processor receives data representative of volumetric image data organized in voxels obtain by imaging an imaged region of a human body using CT (see above figure 2a and paragraph 0035)
[AltContent: connector]
    PNG
    media_image9.png
    156
    315
    media_image9.png
    Greyscale

	Regarding claim 7, Kiraly discloses a model-based volumetric image segmentation method by fitting a model of the volume and/or boundary surface of the

    PNG
    media_image10.png
    227
    314
    media_image10.png
    Greyscale



	Regarding claim 11, Kiraly discloses a planar representation of the body surface (see figure 4).
	Regarding claim 12, Kiraly discloses labeling the voxels based on their distances to the segmented structures (see paragraph 0035).
	Regarding claim 13, Kiraly discloses deforming the visual representation of the at least one flat anatomical structure by non-rigidly deforming the surface texture and the boundary surface (see paragraph 0031).
	Regarding claim 14, Kiraly discloses wherein the at least one flat anatomical structure comprises one or more ribs and wherein a visual representation of the one or more 4Serial No. 16/642,275 ribs is provided in a straightened manner by non-rigidly deforming and straightening of the surface texture and boundary surface (see paragraphs 0038 and 0041 above).
	Claim 16 is similarly analyzed to claim 1. 
	Claim 17 is similarly analyzed to claim 1. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly in view of Hyun et al. US 2011/0026796 (hereinafter “Hyun”).
Regarding claim 2, Kiraly as discussed discloses the limitations of claim 1. 
Kiraly further discloses a distance transform applied to the 3D segmented data to label all voxels based on their distances to the segmented structures to generate a 3D distance map (see paragraph 0035).
Kiraly does not explicitly disclose collecting voxel values from a local neighborhood that extends in a direction normal to the boundary surface at the location of a corresponding boundary surface element. 
Hyun discloses performing image based registration between a three-dimensional ultrasound image and a computerized tomography image (see paragraph 0002)

    PNG
    media_image11.png
    98
    326
    media_image11.png
    Greyscale

.Specifically Hyun discloses identifying curved surfaces by identifying regions in which a voxel intensity change in a normal direction at a surface is greater than a voxel intensity change in a horizontal direction at the surface (see paragraph 0033)

    PNG
    media_image12.png
    193
    327
    media_image12.png
    Greyscale

Kiraly and Hyun are analogous art because they are from the same field of endeavor of identifying curved surfaces in 3D medical images. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Kiraly and Hyun to collect voxel values from a local neighborhood that extends in a direction normal to the boundary surface at the location of a corresponding boundary surface element. The motivation would be that this enables to identify the flatness of a curved surface. 
Regarding claim 3, the local neighborhood extends to either side of the boundary surface element (see paragraph 0038 of Kiraly).
Regarding claim 4, the local neighborhood corresponds to a predetermined range with respect to the boundary surface (see paragraph 0038 of Kiraly).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kiraly.
Regarding claim 9, as discussed Kiraly discloses the limitations of claim 1. 
Kiraly further discloses that an input/output interface can be used (see paragraph 0027).

    PNG
    media_image13.png
    253
    318
    media_image13.png
    Greyscale

	Kiraly does not explicitly disclose that the user interface is to allow the user to manipulate the visual representation dynamically, however it is well known and obvious to allow a user to interface with medical images and manipulate them in ways to focus their attention on areas of interest to which the Examiner declares official notice. The motivation would be to allow a user to deem important information from the images by manipulating them. 

Claim10 is rejected under 35 U.S.C. 103 as being unpatentable over Kiraly in view of Qing et al. US 2007/0223795 (hereinafter “Qing”).
Regarding claim 10, as discussed Kiraly discloses the limitations of claim 1.
Kiraly does not explicitly disclose dissecting the boundary surface into two parts which are visualized concurrently, however it is well known in tracing ribs in CT images to do so as shown by Qing (see figure 1). 

    PNG
    media_image14.png
    462
    665
    media_image14.png
    Greyscale

	Kiraly and Qing are analogous art because they are from the same field of endeavor of identifying ribs. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Kiraly and Qing to dissect the boundary surface into two parts which are visualized concurrently as shown by Qing. 
The motivation would be to allow the user to visualize the ribs from different viewpoints. 
 

Allowable Subject Matter
5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited.

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457.  The examiner can normally be reached on M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN B STREGE/           Primary Examiner, Art Unit 2669